Citation Nr: 1737758	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-18 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for emphysema, to include as due to exposure to radiation.

2.  Entitlement to service connection for hypertension, to include as due to exposure to radiation.

3.  Entitlement to service connection for migraine headaches, to include as due to exposure to radiation.

4.  Entitlement to service connection for loss of memory, to include as due to exposure to radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Navy from June 1955 to October 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
 
The Veteran was scheduled for a hearing in December 2015; however, the Veteran did not report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, nor has he provided good cause for not reporting.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

The Board remanded the case for further development in February 2016.  The case has since been returned to the Board for appellate review.  

As noted in the February 2016 remand, in January 2015, the RO advised the Veteran that his 1998 appointment of Disabled American Veterans (DAV) to represent him was incomplete.  The RO specified that a box on the Form authorizing VA's disclose of information to DAV was not filled out.  The Veteran was provided a new authorization form, but did not return it.   

DAV submitted a VA Form 646 on the Veteran's behalf in October 2015, and was scheduled to represent him at a December 2015 hearing.  In November 2015, the Veteran provided identification materials, including photographic identification, for himself and for his wife, for purposes of the scheduled hearing, and sent in VA Form 21-0845, authorizing VA to disclose information to a third party, the Veteran's wife.  

The Veteran did not appear for the scheduled December 2015 hearing, and has not contacted VA, either by telephone or in writing, since November 2015.  The Board in February 2016 found that, given the Veteran's known poor health and advanced age, it would be adverse to the Veteran's interests to require him to submit an updated appointment of representation before a decision may be issued in this case, since DAV has been representing the Veteran for more than 15 years and the Veteran has not revoked that representation.  Hence, during the course of the Remand, DAV should once again be asked to assist the Veteran in submitting a completed appointment form.  

The Board notes that since the February 2016 remand, DAV has issued an August 2017 Informal Hearing Presentation that discussed entitlement to service connection for dementia, cataracts, and kidney disease along with the issues listed on the title page.  However, as the Veteran has not filed a Substantive Appeal as to the August 2016 Statement of the Case (SOC), the issues of entitlement to service connection for dementia, cataracts, and kidney disease are not currently before the Board.  Therefore, the Board cannot and will not address those issues.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, it appears that the Veteran was scheduled for VA examinations in June 2016 in connection with his claims.  However, he failed to report for those examinations.  The August 2016 Supplemental Statement of the Case (SSOC) indicated that a letter was sent to the Veteran to notify him of that appointment; however, a May 2016 letter simply stated that the nearest medical facility would be notifying him of a scheduled examination.  Thus, it is unclear as to whether the Veteran was provided notice of the scheduled VA examination.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Therefore, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination in connection with his claims, and if he does not report, the file should be properly documented regarding notice of the appointment.

Next, as discussed above, in January 2015 VA discovered that the Veteran's 1998 appointment of DAV as his representative was partially incomplete.  In the February 2016 remand, the Board instructed the AOJ to advise the Veteran that his 1998 appointment of DAV as his representative is missing a check mark authorizing VA to disclose information to DAV.  The AOJ was to provide a copy of the incomplete appointment form, and indicate the portion of the form the Veteran must complete.  Then the AOJ was directed to ask DAV to assist the Veteran to determine whether he wishes to complete the form, revoke DAV as representative, or designate a different representative.  In April 2016 correspondence, the AOJ complied with the Board's directives.  However, the Veteran has not completed a new VA Form 21-22 or updated the 1998 VA Form 21-22.  Once again, the Board requests that during the course of this Remand, DAV should be asked to assist the RO to obtain a more complete appointment form.  

The Board reminds the Veteran that the "duty to assist is not always a one-way street," and that he has an obligation to actively participate, to include attending scheduled VA examinations.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He is expected to cooperate in the efforts to adjudicate the claims, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  Id.; Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); see also 38 C.F.R. § 3.655.

Finally, the Board notes that the February 2016 Board remand requested that the AOJ review the Veteran's existing paper medical records to determine if any records prior to 1989 are available as original, handwritten medical records.  There is no indication in the record that this directive was performed.  Thus, the Board finds that a remand is necessary to ensure compliance with the directives of the February 2016 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant a right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  In accordance with the February 2016 remand directives, the AOJ should advise the Veteran again that his 1998 appointment of DAV as his representative is missing a check mark authorizing VA to disclose information to DAV.  Provide a copy of the incomplete appointment form, and indicate the portion of the form the Veteran must complete.  Provide a copy of the letter, the incomplete form, and a blank form, to DAV.  Ask DAV to assist the Veteran to determine whether he wishes to complete the form, revoke DAV as representative, or designate a different representative.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed emphysema, hypertension, migraine headaches, and loss of memory.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA treatment records

Further, pursuant to the February 2016 Board remand, the AOJ should review the Veteran's existing paper medical records to determine if any records prior to 1989 are available as original, handwritten medical records.  The non-existence or unavailability of such records should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After completing the above development, the Veteran should be afforded VA examinations for his loss of memory, migraine headaches, emphysema, and hypertension in accordance with the February 2016 remand directives.

4.  Notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


